DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9-12, and 15 of U.S. Patent No. 11,347,265. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims refer to a touch display device and patterns thereon and the current claims refer to an electronic device and structures thereon. A touch device is a type of electronic device and structures on a substrate are patterns, meaning that the current claims are broader than the patented claims, but encompass the same material, as shown below in the table of comparison.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 9 of U.S. Patent No. 10,901,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims refer to a touch display device and the current claims refer to an electronic device. A touch device is a type of electronic device and the current claims are broader than the patented claims, but encompass the same material, as shown below in the table of comparison.
Current Claims
Patented Claims of  11,347,265
Patented Claims of  10,901,461
1. An electronic device, comprising: a substrate; a touch layer including a plurality of touch units on the substrate; and a cover window layer disposed on the touch layer, wherein the cover window layer includes a plurality of structures disposed on the substrate, wherein at least one of the plurality of touch units partially overlaps with at least two of the plurality of structures of the cover window layer, and at least one of the plurality of structures is directly touchable from outside.


2. The electronic device as claimed in claim 1, wherein the substrate includes a foldable region.

7. The electronic device as claimed in claim 1, further comprising a display layer disposed on the substrate.
1. A touch display device, comprising: a substrate including a foldable region; a display layer disposed on the substrate; a touch layer including a plurality of touch units on the foldable region of the substrate; and a cover window layer disposed on the touch layer, wherein the cover window layer includes a plurality of patterns disposed on the foldable region of the substrate, wherein at least one of the plurality of touch units partially overlaps with at least two one of the plurality of patterns of the cover window layer, and the at least one of the plurality of patterns is directly touchable from outside.
1. A touch display device, comprising: a substrate including a first region and two second regions, wherein the first region is foldable, and the first region is disposed between the two second regions; a display layer disposed on the substrate; a touch layer including a plurality of touch units on the first region of the substrate, wherein at least one of the plurality of touch units includes an opening and a touch enclosing part enclosing the opening; and a cover window layer disposed on the touch layer, wherein the cover window layer includes an array of a plurality of first patterns and a plurality of second patterns, the plurality of first patterns are on the first region of the substrate, at least one of the plurality of second patterns are on each of the two second regions of the substrate, and the cover window layer includes an insulating material, wherein an area of the at least one of the plurality of touch units is greater than an area of at least one of the plurality of first patterns, an area of the at least one of the plurality of second patterns is greater than an area of the at least one of the plurality of first patterns, and the touch enclosing part partially overlaps with two of the plurality of first patterns of the cover window layer.
3. The electronic device as claimed in claim 1, wherein the plurality of structures are protrusions.
2. (Original): The touch display device as claimed in claim 1, wherein the plurality of patterns are protrusions.
2. The touch display device as claimed in claim 1, wherein the first patterns are protrusions.
4. The electronic device as claimed in claim 1, wherein the plurality of structures are recesses.  
 3. (Original): The touch display device as claimed in claim 1, wherein the plurality of patterns are recesses.

9. The touch display device as claimed in claim 1, wherein the first patterns are recessed portions.
5. The electronic device as claimed in claim 1, wherein the at least one of the plurality of structures has a profile in a cross-sectional view, and at least a part of the profile is curved.
4. (Original): The touch display device as claimed in claim 1, wherein the at least one of the plurality of patterns has a profile in a cross-sectional view, and at least a part of the profile is curved.
3. The touch display device as claimed in claim 2, wherein the at least one of the plurality of first patterns has a profile in a cross-sectional view, wherein at least a part of the profile is curved.
6. The electronic device as claimed in claim 1, wherein the cover window layer further includes a base layer disposed between the touch layer and the plurality of structures.
7. (Original): The touch display device as claimed in claim 1, wherein the cover window layer further includes a base layer disposed between the touch layer and the plurality of patterns.

6. The touch display device as claimed in claim 2, wherein the cover window layer further includes a base layer disposed between the touch layer and the plurality of first patterns.
8. An electronic device, comprising: a substrate; a touch layer including a plurality of touch units on the substrate; and a cover window layer disposed on the touch layer, wherein the cover window layer includes a plurality of structures disposed on the substrate, wherein an area of at least one of the plurality of touch units Page 28 of 30is greater than an area of at least one of the plurality of structures in a top view, and the at least one of the plurality of structures is directly touchable from outside.


9. The electronic device as claimed in claim 8, wherein the substrate includes a foldable region.

14. The electronic device as claimed in claim 8, further comprising a display layer disposed on the substrate.
9. (Currently amended): A touch display device, comprising: a substrate including a foldable region; a display layer disposed on the substrate; a touch layer including a plurality of touch units on the foldable region of the substrate; and a cover window layer disposed on the touch layer, wherein the cover window layer includes a plurality of patterns disposed on the foldable region of the substrate, wherein an area of at least one of the plurality of touch units is greater than an area of at least one of the plurality of patterns in a top view, and the at least one of the plurality of patterns is directly touchable from outside.  
 
 

1. A touch display device, comprising: a substrate including a first region and two second regions, wherein the first region is foldable, and the first region is disposed between the two second regions; a display layer disposed on the substrate; a touch layer including a plurality of touch units on the first region of the substrate, wherein at least one of the plurality of touch units includes an opening and a touch enclosing part enclosing the opening; and a cover window layer disposed on the touch layer, wherein the cover window layer includes an array of a plurality of first patterns and a plurality of second patterns, the plurality of first patterns are on the first region of the substrate, at least one of the plurality of second patterns are on each of the two second regions of the substrate, and the cover window layer includes an insulating material, wherein an area of the at least one of the plurality of touch units is greater than an area of at least one of the plurality of first patterns, an area of the at least one of the plurality of second patterns is greater than an area of the at least one of the plurality of first patterns, and the touch enclosing part partially overlaps with two of the plurality of first patterns of the cover window layer.
10. The electronic device as claimed in claim 8, wherein the plurality of structures are protrusions.
10. (Original): The touch display device as claimed in claim 9, wherein the plurality of patterns are protrusions.
2. The touch display device as claimed in claim 1, wherein the first patterns are protrusions.
11. The electronic device as claimed in claim 8, wherein the plurality of structures are recesses.
11. (Original): The touch display device as claimed in claim 9, wherein the plurality of patterns are recesses.
9. The touch display device as claimed in claim 1, wherein the first patterns are recessed portions.
12. The electronic device as claimed in claim 8, wherein the at least one of the plurality of structures has a profile in a cross-sectional view, and at least a part of the profile is curved.
12. (Original): The touch display device as claimed in claim 9, wherein the at least one of the plurality of patterns has a profile in a cross-sectional view, and at least a part of the profile is curved.
3. The touch display device as claimed in claim 2, wherein the at least one of the plurality of first patterns has a profile in a cross-sectional view, wherein at least a part of the profile is curved.
13. The electronic device as claimed in claim 8, wherein the cover window layer further includes a base layer disposed between the touch layer and the plurality of structures.
 1515. (Original): The touch display device as claimed in claim 9, wherein the cover window layer further includes a base layer disposed between the touch layer and the plurality of patterns.
6. The touch display device as claimed in claim 2, wherein the cover window layer further includes a base layer disposed between the touch layer and the plurality of first patterns.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ricks et al., U S Patent Publication 2007/0085837 teaches a flexible display with bend patterns as given.
Oh et al., US Patent Publication 2016/0320803 in view of Cha et al., US Patent Publication 2015/0018045 teach limitations of the claims.
Regarding independent claim 1 and claims 2 and 7, Oh et al. teaches an electronic device (shown in figure 1 as given in paragraph 0061), comprising: 
a substrate (a lower protective film 120 of figure 2 as given in paragraphs 0066-0067); 
a touch layer (touch screen panel 150 of figure 2 as given in paragraphs 0069-0070) including a plurality of touch units (electrode pads to detect touch) on the 10substrate (a touch panel requires electrodes throughout to detect touch); and 
a cover window layer (window substrate 200 of figure 2 as given in paragraph 0071) disposed on the touch layer (as shown in figure 2), wherein the cover window layer includes a plurality of structures (coating tiles 231 of figure 2 as given in paragraphs 0072-0073) disposed on the substrate (shown in figure 4 to extend throughout the layer).
Oh et al. does not teach the device wherein at least one of the plurality of touch units partially overlaps with at least one of the plurality of patterns of the cover window layer, and the at least one of the plurality of patterns is directly touchable from outside. Cha et al. teaches the device wherein at least one of the plurality of touch units (rear patterns 258b of figures 16A and 16B are given in paragraph 0106 to detect touch) partially overlaps with at least one of the plurality of patterns (front patterns 258a of figures 16A and 16B) of the cover window layer (figures 16A and 16B show the overlap of the front patterns 258a and rear patterns 258b as given in paragraph 0106), and the at least one of the plurality of patterns is directly touchable from outside (figure 12 shows that pattern 258a is directly touchable by the finger from outside as also seen in figures 16A and 16B and discussed by the touch position of the front pattern 258a of paragraph 0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the layout and touchable nature of the patterns of the cover layer as taught by Cha et al. in the system of Oh et al. The rationale to combine would be so that “When the object such as the hand having an electric charge touches the front pattern 258a positioned on the front transparent film 257a, the electrostatic capacitance occurring on the front pattern 258a is transmitted to the rear pattern 258b by the connection line 258c. The touch panel 122 detects a signal according to an electrostatic capacitance of the rear pattern 258b at a position corresponding to the touch, and executes predetermined data corresponding to the touch position.” to allow accurate touch detection (paragraph 0105 of Cha et al.).
Oh et al. also teaches the electronic device wherein the substrate includes a foldable region (paragraph 0061 explains that the entire device is flexible or foldable as shown in figure 1).
Oh et al. also teaches the touch display device wherein the cover window layer (window substrate 200 of figure 2 as given in paragraph 0071) further includes a base layer (base layer 210 of figure 2 as given in paragraph 0062) disposed between (as shown in figure 2) the touch layer (touch screen panel 150 of figure 2 as given in paragraphs 0069-0070) and the plurality of patterns (coating tiles 231 of figure 2 as given in paragraphs 0072-0073). 
Regarding claims 3 and 10, Oh et al. teaches the touch display device as claimed in claim 1, wherein the plurality of patterns are protrusions (figure 2 shows the patterns of the coating tiles 231 as given in paragraphs 0072-0073 to be protrusions).  
Regarding claim 5, Oh et al. teaches the touch display device as claimed in claim 1, wherein the at least one of 20the plurality of patterns has a profile in a cross-sectional view, and at least a part of the profile is curved (figure 12 shows the patterns of the coating tiles 231 to be curved on top in some embodiments as given in paragraphs 0108-0110).  
Regarding claim 6, Oh et al. teaches the touch display device as claimed in claim 1, wherein two adjacent patterns of the plurality of patterns are spaced from a spacing distance (paragraph 0030 explains that “a plurality of coating tiles on the first surface of the base layer that are spaced from each to have a gap between adjacent ones of the coating tiles”), and 25the spacing distance is less than a width of one of the two adjacent patterns of the plurality of patterns (shown in figure 4 where the spacings between the coating tiles is smaller than a width of the coating tiles, rendering this ratio obvious).   
Regarding independent claim 8 and claims 9 and 14, Oh et al. teaches a touch display device (shown in figure 1 as given in paragraph 0061), comprising: 
a substrate (a lower protective film 120 of figure 2 as given in paragraphs 0066-0067) including a foldable region (paragraph 0061 explains that the entire device is flexible or foldable as shown in figure 1); 
a display layer disposed on the substrate (display panel 100 of figure 2 as described in paragraph 0065); 
a touch layer (touch screen panel 150 of figure 2 as given in paragraphs 0069-0070) including a plurality of touch units (electrode pads to detect touch) on the foldable region of the 10substrate (a touch panel requires electrodes throughout to detect touch); and 
a cover window layer (window substrate 200 of figure 2 as given in paragraph 0071) disposed on the touch layer (as shown in figure 2), wherein the cover window layer includes a plurality of patterns (coating tiles 231 of figure 2 as given in paragraphs 0072-0073) disposed on the foldable region of the substrate (shown in figure 4 to extend throughout the layer).
Oh et al. does not teach the device wherein an area of at least one of the plurality of touch units is greater than an area of at least one of the plurality of patterns, and the at least one of the plurality of patterns is directly touchable from outside. Cha et al. teaches the device wherein an area of at least one of the plurality of touch units (rear patterns 258b of figures 16A and 16B are given in paragraph 0106 to detect touch) is greater than an area (the depictions of figures 16A and 16B show that rear patterns 258b is either shown to be greater in area than 258a or is made up of 258ba and 258bb where the combination is shown to be greater in area than front patterns 258a) of at least one of the plurality of patterns (front patterns 258a of figures 16A and 16B), and the at least one of the plurality of patterns is directly touchable from outside (figure 12 shows that pattern 258a is directly touchable by the finger from outside as also seen in figures 16A and 16B and discussed by the touch position of the front pattern 258a of paragraph 0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the touchable nature of the patterns of the cover layer as taught by Cha et al. in the system of Oh et al. The rationale to combine would be so that “When the object such as the hand having an electric charge touches the front pattern 258a positioned on the front transparent film 257a, the electrostatic capacitance occurring on the front pattern 258a is transmitted to the rear pattern 258b by the connection line 258c. The touch panel 122 detects a signal according to an electrostatic capacitance of the rear pattern 258b at a position corresponding to the touch, and executes predetermined data corresponding to the touch position.” to allow accurate touch detection (paragraph 0105 of Cha et al.).
Oh et al. teaches the touch display device wherein the plurality of patterns are protrusions (figure 2 shows the patterns of the coating tiles 231 as given in paragraphs 0072-0073 to be protrusions).  
Regarding claim 12, Oh et al. teaches the touch display device as claimed in claim 9, wherein the at least one of 20the plurality of patterns has a profile in a cross-sectional view, and at least a part of the profile is curved (figure 12 shows the patterns of the coating tiles 231 to be curved on top in some embodiments as given in paragraphs 0108-0110).  
Regarding claim 13, Oh et al. teaches the touch display device as claimed in claim 9, wherein the cover window layer (window substrate 200 of figure 2 as given in paragraph 0071) further includes a base layer (base layer 210 of figure 2 as given in paragraph 0062) disposed between (as shown in figure 2) the touch layer (touch screen panel 150 of figure 2 as given in paragraphs 0069-0070) and the plurality of patterns (coating tiles 231 of figure 2 as given in paragraphs 0072-0073). 
Oh et al., US Patent Publication 2016/0320803 in view of Cha et al., US Patent Publication 2015/0018045, further in view of Song et al., US Patent Publication 2016/0172428 teach limitations of claims 4 and 11.
Regarding claim 4, Oh et al. and Cha et al. teach the touch display device as claimed in claim 1. Oh et al. and Cha et al. do not teach the touch display device wherein the plurality of patterns 15are recesses. Song et al. teaches the touch display device wherein the plurality of patterns 15are recesses (figure 5 shows bend patterns 300 to be recessed). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the bend patterns taught by Song et al. into the system of Oh et al. and Cha et al. The rationale to combine would be to reduce the bend stress using a number of bend patterns and types of the bend patterns that is not limited (paragraphs 0093-0094 of Song et al.).
Regarding claim 11, Oh et al. and Cha et al. teach the touch display device as claimed in claim 9. Oh et al. and Cha et al. do not teach the touch display device wherein the plurality of patterns 15are recesses. Song et al. teaches the touch display device wherein the plurality of patterns 15are recesses (figure 5 shows bend patterns 300 to be recessed). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the bend patterns taught by Song et al. into the system of Oh et al. and Cha et al. The rationale to combine would be to reduce the bend stress using a number of bend patterns and types of the bend patterns that is not limited (paragraphs 0093-0094 of Song et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627